LEARNED HAND, District Judge
(after .stating the facts as above). It seems to us quite clear that the case is not one of the starboard hand rule. The vessels were not on steady courses, and had not made each other out in time to navigate with respect to each other, on that assumption. The John Rugge, 234 Fed. 861, 148 C. C. A. 459; The Wm. A. Jamison, 241 Fed. 950, 154 C. C. A. 586; The Washington, 241 Fed. 952, 154 C. C. A. 588. The case was therefore one of special circumstances, under article 27 of the Inland Regulations, and each vessel was bound to be controlled by the particular situation with which it was confronted. We are absolved from any consideration of the fault of the Murray, since she does not challenge upon this appeal the finding against her. The only question is of the Pierrepont’s fault.
The District Judge found her at fault for failing to port her helm when she first made out the Murray coming out from behind the shed. *684His theory was that at that time, if she had hard-aported, being quick in the swing as her quartermaster swore, she would have cleared the Murray, since in fact she struck her but 15 or 20 feet abaft the stem as it was. The Pierrepont was a side-wheeler, and therefore would answer her helm so long as she retained any way. To back, therefore, did not relieve the master from care for his helm.
Three courses seem to have been open to the Pierrepont when the crisis presented itself, either to keep her helm amidships, as she did, to hard-aport and swing down stream, exposing her port quarter to the Murray, or to hard-astarboard. Of these three it seems to us clear that no prudent master would have hard-astarboarded, since this would have brought him either into the barges on the end of Pier 32 or between the Murray and the barges moored to the south side of that pier. Neither of these courses was prudent or permissible. To hard-aport would in all probability have avoided the collision. The Murray had at least stopped her engines, and her own crew swore that she was backing, though this is disputed by the captain of the Rudolph, who saw no quickwater under the stern, and who was in a good position to see. In either case we think that the Pierrepont would have cleared her, if she had ported, as the District Judge found she should have done.
There remains, therefore, only the question whether, in so porting, the ferryboat’s exposure of her port quarter was a danger which presented a case of decision in extremis, and justified the master in keeping his helm amidships as he did. We do not think that any such danger presented itself. ''The speed of the Murray was slight at the outset; she probably had never acquired a headway of moré than 4 or 5 miles an hour, and, as we have said, she had at least stopped her engines, so that she was drifting only with her acquired way. Had her. stem come in contact' with the ferry it would necessarily have touched only the wide fe'nder at the side, and could not have done any serious damage to the vessel itself. It seems to us that prudent navigation. required the Pierrepont under the circumstances at once to hard-aport, and that the District Judge was right in holding that her failure to do so was a fault which contributed to the collision.
Decree affirmed, with costs.